Plaintiffs appeal from a judgment of nonsuit entered in the Passaic County Court.
From the evidence, a jury could have found the following facts: A car owned by defendant Yetta Ontell and operated by defendant Nathaniel Ontell collided with a car owned and operated by the plaintiff Michael Cropanese, in which plaintiff Joseph Cropanese was a passenger. The collision occurred on Paterson Street, which has a width of 35 feet, at a time when there was no traffic in the street other than these two cars. Michael Cropanese heard a leak in a front tire of his car, pulled over to the curb and parked. He looked in his mirror and saw the Ontell car a half block away, coming down the center of the street in the same direction. He partially opened his left front door so that it extended about six inches beyond the running-board, looked back and then saw the Ontell car swerving in towards him. As Michael attempted to close the door, the Ontell car "swerved and swished over," hit the partially open door, bounced off and went 75 to 100 feet before coming to a stop. Besides the damage to Michael's car, Michael and Joseph sustained personal injuries.
In such circumstances, the motion to nonsuit was improperly granted. On a motion for nonsuit, all of the evidence adduced by the plaintiff, and every legitimate inference which may be drawn therefrom, must be considered in the light most favorable to the plaintiff's claim, and if such evidence or inference of fact will support a verdict for plaintiff, such motion should be denied.Strutko v. Mann, 124 N.J.L. 183 (E.  A. 1940).
The judgment under review is reversed, a new trial is awarded, and costs shall abide the event. *Page 122